Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to the claim objection, applicant amended claim 4 filed on 09/07/2021, which overcomes the claim objection. Therefore the claim objection is withdrawn.

With respect to the claim rejection under 35 U.S.C. 112(a), applicant amended claim 1 filed on 09/07/2021, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(a) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-21 are indicated. The claimed invention as a whole, discloses a substrate processing apparatus, comprising a substrate carrier support including a container having a upper top plate, a side plate, and a bottom plate; a thermally insulating body of thermally insulating material contained within the container; a primary heater is fully embedded within the thermally insulating body, and comprising a horizontal top surface to heat the carrier support; and a connection portion or a primary heater connector connecting and extending from a bottom surface of the primary heater.

Reference Du Bois does not teach or suggest "a container comprising an upper top plate, a side plate, and a bottom plate, the upper top plate comprising a horizontal top support surface to support the substrate carrier...a thermally insulating body of thermally insulating material contained within the container; a primary heater comprising a horizontal top surface to heat the carrier support, wherein the thermally insulating body is provided between the horizontal top support surface and the horizontal top surface, and wherein the primary heater is embedded within the thermally insulating body.” As set forth in the office action, the horizontal surface of Du Bois is the top of the insulating material. In contrast, the horizontal top surface in the claims is part of a top plate of a container that contains a thermally insulating body of thermally insulating material.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761